El Juez Asociado Señoh "Wolj?,
emitió la opinión del tribunal.
El apelante ataca la suficiencia de la prueba de acometimiento y agresión presentada por El Pueblo mismo. Esta bastaba para demostrar que alguien cometió un ataque con un instrumento contundente en la persona del perjudicado. El apelante baee algún hincapié en el hecho de que ningún testigo ocular declaró sobre la existencia de arma alguna. Sin embargo, el médico declaró que las heridas del caso fueron producidas por un objeto contundente, y esto durante las repreguntas. Hubo suficiente evidencia relativa a las contusiones y la prueba tendió a demostrar que el acusado era culpable. La corte tenía derecho a creerla, a menos que diera crédito a la defensa principal del apelante, o sea,, la de coartada.
La corte analizó la evidencia. No creyó en absoluto las declaraciones de los testigos del apelante, que tendieron a demostrar que el acusado se hallaba fuera del sitio donde ocurrió la agresión. La corte sí creyó la manifestación de un testigo, quien dijo qué a cierta hora el acusado en realidad se hallaba fuera de la escena donde sucedieron los golpes, pero la corte halló que la hora descrita no era inconsistente con la comisión del delito por el apelante.
Con el testimonio positivo de los testigos de El Pueblo respecto a la presencia del apelante, la corte no estaba obli-gada a creer a las personas que declaraban lo contrario.
Convenimos con el fiscal de esta corte en que la~sen~ íencia al imponer una multa de cincuenta dólares- debió haber fijado una prisión subsidiaria en la forma usual de cincuenta, días, pero la sentencia limitó la encarcelación subsidiaria a *913treinta días y no estamos dispuestos a aumentar la pena en apelación.

La sentencia debe ser confirmada.

El Juez Presidente Señor del Toro no intervino.